Exhibit 10.37

[Employee RSU]

John B. Sanfilippo & Son, Inc. 2014 Omnibus Incentive Plan

Restricted Stock Unit Award Agreement

[Insert Date]

[Insert Name of Participant

In accordance with the terms of the John B. Sanfilippo & Son, Inc. 2014 Omnibus
Incentive Plan (the “Plan”), pursuant to action of the Compensation Committee
(the “Committee”) of the Board of John B. Sanfilippo & Son, Inc. (the
“Company”), the Company hereby grants to you (the “Recipient”), subject to the
terms and conditions set forth in this Restricted Stock Unit Award Agreement
(including Annex A hereto), Restricted Stock Units (“RSUs”), as set forth below.

Unless otherwise specified, capitalized terms shall have the meanings specified
in the Plan. The terms and conditions of the Plan are incorporated by reference
and govern except to the extent that, when permitted by the Plan, this RSU Award
Agreement provides otherwise.

Each RSU corresponds to one Share and is an unfunded and unsecured promise by
the Company to deliver one Share on a future date as set forth herein. Until
such delivery, you only have the rights of a general unsecured creditor of the
Company and not as a stockholder with respect to the Shares underlying your
RSUs.

 

Number of RSUs Granted:    [#] Date of Grant:    [xx/xx/xxxx] Period of
Restriction:    Date of Grant through [xx/xx/xxxx] Share Payment Date:    Each
RSU will convert to one Share on the day following the date the Period of
Restriction ends with respect to that RSU, or such other date(s) as are
specified by the Recipient in a valid deferral election filed with the Company,
with the Share being delivered to the Recipient as soon as administratively
possible thereafter, (but no later than 60 days thereafter).



--------------------------------------------------------------------------------

[Employee RSU]

 

Dividend Equivalents:    If a valid deferral election is made by the Recipient,
then during the period from the first day after the Period of Restriction
through the Share Payment Date, each RSU shall include a right to Dividend
Equivalents, if any, issuable during such period and for which the applicable
record date occurs during such period. Such Dividend Equivalents shall be paid
to the Recipient on a current basis (less applicable withholding). “Dividend
Equivalents” are a right to receive an amount equal to the dividends or property
distributions that would have been made in respect of each Share underlying an
RSU (other than dividends or distributions of securities to the extent covered
in Section 4.4 of the Plan).

RSUs are subject to forfeiture as provided herein (including Annex A) and the
Plan.

Further terms and conditions of your Award of RSUs are set forth in Annex A,
which is an integral part of this RSU Award Agreement.

By accepting this Award, you hereby acknowledge the receipt of a copy of this
RSU Award Agreement including Annex A, and a copy of the Plan and agree to be
bound by all terms and provisions hereof and thereto.

Tom Fordonski

Sr. Vice President, Human Resources

John B. Sanfilippo & Son, Inc.

 

2



--------------------------------------------------------------------------------

[Employee RSU]

 

Annex A

Restricted Stock Unit Award Agreement

Further Terms and Conditions of Award. It is understood and agreed that the
Award of RSUs evidenced by the RSU Award Agreement to which this is annexed is
subject to the following additional terms and conditions:

 

  1. Termination of Service. Upon the Recipient’s Termination of Service, all
unvested RSUs (RSUs for which the Period of Restriction has not lapsed) shall be
treated as follows:

 

  a. Death or Disability – If the Recipient’s Termination of Service is on
account of death or Disability, then all unvested RSUs shall immediately become
nonforfeitable and the restrictions with respect to such RSUs shall lapse as of
the date of death or the date the Committee determines that the Disability
occurred, as applicable;

 

  b. Retirement with Proper Advance Notice – If the Recipient’s Termination of
Service is on account of Retirement and the Recipient provided an officer of the
Company at least 365 days advance written notice of the date of such Retirement,
then all unvested RSUs shall immediately become nonforfeitable and the
restrictions with respect to such RSUs shall lapse as of the date of such
Termination of Service; and

 

  c. Retirement without Proper Advance Notice – If the Recipient’s Termination
of Service is on account of Retirement and the Recipient failed to provide an
officer of the Company at least 365 days advance written notice of the date of
such Retirement, then all unvested RSUs shall be forfeited as of the end of the
day of such Termination of Service unless the Committee, in its sole discretion,
determines that all or some portion of such unvested RSUs shall become
nonforfeitable and the restrictions with respect to such RSUs shall lapse as of
the date of Retirement.

 

  d. Any Other Reason – If the Recipient’s Termination of Service is on account
of any other reason, then all unvested RSUs shall be forfeited as of the end of
the day of such Termination of Service.

 

  2. Share Payment Date Deferral. If the Recipient makes a valid deferral
election with respect to the RSUs in accordance with the requirements of Code
Section 409A and as prescribed by the Committee, then the Shares underlying the
RSUs for which restrictions have lapsed shall be paid out in accordance with
such deferral election. Notwithstanding anything else herein to the contrary, if
Recipient is a “specified employee” for purposes of Code Section 409A at the
time of the Recipient’s Termination of Service and if an exception under Code
Section 409A does not apply, any payment to the Recipient under this RSU Award
Agreement that is payable on account of a Termination of Service (other than
death or Disability) shall be delayed until six (6) months after the Recipient’s
Termination of Service (other than death or Disability) as required by Code
Section 409A.

 

3



--------------------------------------------------------------------------------

[Employee RSU]

 

  3. Fractional Shares. If any calculation of Shares to be awarded or to be
forfeited or to be released from restrictions or limitations would result in a
fraction, any fraction of 0.5 or greater will be rounded to one, and any
fraction of less than 0.5 will be rounded to zero.

 

  4. Tax Withholding. With respect to the minimum statutory tax withholding
required upon the date the Period of Restriction ends, the Company may satisfy
such withholding requirements by withholding from other wages, compensation and
amounts otherwise owed to the Recipient or, at the written election of the
Participant, by withholding Shares upon the date that the restrictions lapse to
such RSUs, in whole or in part, but only with regard to that portion of the RSUs
for which the Period of Restriction has ended.

 

  5. Ratification of Actions. By accepting the RSU Award or other benefit under
the Plan, the Recipient and each person claiming under or through him shall be
conclusively deemed to have indicated the Recipient’s acceptance and
ratification of, and consent to, any action taken under the Plan or the RSU
Award by the Company, the Board or the Committee.

 

  6. Notices. Any notice hereunder to the Company shall be addressed to its Vice
President, Human Resources, and any notice hereunder to Recipient shall be
addressed to him or her at the address contained in the Company’s records,
subject to the right of either party to designate at any time hereafter in
writing some other address.

 

  7. Nontransferability. Recipient may not sell, transfer, assign, pledge or
otherwise dispose of the RSUs covered by this RSU Award Agreement, other than by
will or by the laws of descent and distribution until the Share Payment Date.

 

  8. No Employment Rights. This RSU Award Agreement does not provide Recipient
with any rights to continued employment with the Company or a Subsidiary. The
Company and its Subsidiaries reserve the right to terminate Recipient’s
employment at any time, with or without cause.

 

  9. Governing Law and Severability. This RSU Award Agreement shall be subject
to all applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required. To
the extent not preempted by Federal law, the RSU Award Agreement will be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to conflicts of law provisions. The provisions of this RSU Award
Agreement are severable and if any one or more provisions are determined to be
illegal or otherwise unenforceable, in whole or in part, the remaining
provisions shall nevertheless be binding and enforceable.

 

  10. Definitions. Capitalized terms not otherwise defined in the RSU Award
Agreement or in this Annex A attached thereto shall have the meanings given them
in the Plan.

 

  11. Code Section 409A. It is intended that this RSU Award Agreement will
either comply with or be exempt from Code Section 409A to the extent applicable,
and the Plan and the RSU Award Agreement shall be interpreted and construed on a
basis consistent with such intent. The RSU Award Agreement may be amended in any
respect deemed necessary (including retroactively) by the Committee in order to
preserve compliance with (or exemption from) Code Section 409A. The preceding
shall not be construed as a guarantee of any particular tax effect for any
benefits or amounts deferred or paid pursuant to this RSU Award Agreement.

 

4



--------------------------------------------------------------------------------

[Employee RSU]

 

  12. Waiver. The Recipient and every person claiming under or through the
Recipient hereby waives to the fullest extent permitted by applicable law any
right to a trial by jury with respect to any litigation directly or indirectly
arising out of, under, or in connection with the Plan or this RSU Award
Agreement issued pursuant to the Plan.

 

  13. Interpretation. The Committee shall have final authority to interpret and
construe the Plan and this RSU Award Agreement and to make any and all
determinations thereunder, and its decision shall be binding and conclusive upon
the Recipient and his/her legal representative in respect of any questions
arising under the Plan or this RSU Award Agreement.

 

  14. Securities Laws. The Recipient acknowledges that certain restrictions
under state or federal securities laws may apply with respect to the Shares
underlying the RSUs granted pursuant to this RSU Award Agreement, even after the
Shares have been delivered to the Recipient. Specifically, Recipient
acknowledges that, to the extent he or she is an “affiliate” of the Company (as
that term is defined by the Securities Act of 1933), the Shares underlying the
RSUs granted pursuant to this RSU Award Agreement are subject to certain trading
restrictions under applicable securities laws (including particularly the
Securities and Exchange Commission’s Rule 144). Recipient hereby agrees to
execute such documents and take such actions as the Company may reasonably
require with respect to state and federal securities laws and any restrictions
on the resale of such shares which may pertain under such laws.

 

5